              Case 2:19-cr-00195-WBS Document 26 Filed 09/11/20 Page 1 of 5


     DAVID D. FISCHER (SBN 224900)
 1   LAW OFFICES OF DAVID D. FISCHER, APC
     5701 Lonetree Blvd., Suite 312
 2
     Rocklin, CA 95765
 3   Tel. (916) 447-8600
     Fax (916) 930-6482
 4   E-Mail: davefischer@yahoo.com
 5
     Attorney for Defendant
     ENRIQUE LEYBA
 6

 7
                         IN THE UNITED STATES DISTRICT COURT FOR THE
 8
                                EASTERN DISTRICT OF CALIFORNIA
 9

10
     UNITED STATES OF AMERICA,                      )       No. 2:19-CR-195 WBS
                                                    )
11
                                                    )       STIPULATION AND ORDER CONTINUING
            Plaintiff,                              )       STATUS CONFERENCE
12
                                                    )
     v.                                             )
13
                                                    )       Date: September 14, 2020
     ENRIQUE LEYBA,                                 )       Time: 9:00 a.m.
14
                                                    )       Court: Hon. William B. Shubb.
                                                    )
15          Defendant.                              )
                                                    )
16
                                                    )
                                                    )
17

18
                                             STIPULATION
19
            This case is set for a status conference on October 5, 2020. On May 13, 2020,
20
     this Court issued General Order 618, which suspends all jury trials in the Eastern
21
     District of California “until further notice.” Further, pursuant to General Order 611, this
22
     Court’s declaration of judicial emergency under 18 U.S.C. § 3174, and the Ninth
23
     Circuit Judicial Council’s Order of April 16, 2020 continuing this Court’s judicial
24
     emergency, this Court has allowed district judges to continue all criminal matters to a
25
     date after May 2, 2021.1 This and previous General Orders, as well as the declarations
26

27
     Clerk of the Court to the e1 A judge “may order case-by-case exceptions” at the discretion of that
28   judge “or upon the request of counsel, after consultation with counsel and the extent such an
     order will impact court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020).

                                                        1
              Case 2:19-cr-00195-WBS Document 26 Filed 09/11/20 Page 2 of 5



 1   of judicial emergency, were entered to address public health concerns related to
 2   COVID-19.
 3          Although the General Orders and declarations of emergency address the district-
 4   wide health concern, the Supreme Court has emphasized that the Speedy Trial Act’s
 5   end-of-justice provision “counteract[s] substantive openendedness with procedural
 6   strictness,” “demand[ing] on-the-record findings” in a particular case. Zedner v. United
 7   States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no
 8   exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be
 9   harmless. Id. at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153
10   (9th Cir. 2000) (explaining that a judge ordering an ends-of-justice continuance must
11   set forth explicit findings on the record “either orally or in writing”).
12          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as
13   both mandatory and inexcusable—General Orders 611, 612, 617, and 618 and the
14   subsequent declaration of judicial emergency require specific supplementation. Ends-
15   of-justice continuances are excludable only if “the judge granted such continuance on
16   the basis of his findings that the ends of justice served by taking such action outweigh
17   the best interest of the public and the defendant in a speedy trial.” 18 U.S.C. §
18   3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets forth, in
19   the record of the case, either orally or in writing, its reason or finding that the ends of
20   justice served by the granting of such continuance outweigh the best interests of the
21   public and the defendant in a speedy trial.” Id. The General Orders and declaration of
22   judicial emergency exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7)
23   (Local Code T4). Although the Speedy Trial Act does not directly address continuances
24   stemming from pandemics, natural disasters, or other emergencies, this Court has
25   discretion to order a continuance in such circumstances. For example, the Ninth Circuit
26   affirmed a two week ends-of-justice continuance following Mt. St. Helens’ eruption.
27   Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court recognized that the
28   eruption made it impossible for the trial to proceed. Id. at 767-68; see also United States


                                                    2
              Case 2:19-cr-00195-WBS Document 26 Filed 09/11/20 Page 3 of 5



 1   v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time
 2   following the September 11, 2001 terrorist attacks and the resultant public emergency).
 3   The coronavirus is posing a similar, albeit more enduring, barrier to the prompt
 4   proceedings mandated by the statutory rules. In light of the societal context created by
 5   the foregoing, this Court should consider the following case-specific facts in finding
 6   excludable delay appropriate in this particular case under the ends-of-justice exception,
 7   § 3161(h)(7) (Local Code T4)2. If continued, this Court should designate a new date for
 8   the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010)
 9   (noting any pretrial continuance must be “specifically limited in time”).
10                                             STIPULATION
11          Plaintiff United States of America, by and through its counsel of record, and
12   defendant, by and through defendant’s counsel of record, hereby stipulate as follows:
13          1. By previous order, this matter was set for status on September 14, 2020.
14          2. By this stipulation, defendant now moves to continue the status conference
15   until October 5, 2020 at 9:00 a.m., and to exclude time between September 14, 2020,
16   and October 5, 2020, under 18 U.S.C. § 3161(h)(7)(A), B(iv) [Local Code T4].
17          3. The parties agree and stipulate, and request that the Court find the following:
18                  a) The government has represented that the discovery associated with this
19          case includes investigative reports, audio and visual recordings, and related
20          documents in electronic form. All of this discovery has been either produced
21          directly to counsel and/or made available for inspection and copying.
22                  b) Counsel for defendant desires additional time to consult with his client,
23          review the current charges, and conduct an additional investigation into
24          convictions underlying the defendant’s criminal history.
25

26

27   2
       The parties note that General Order 612 acknowledges that a district judge may make
28   “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5
     (E.D. Cal. March 18, 2020).

                                                     3
             Case 2:19-cr-00195-WBS Document 26 Filed 09/11/20 Page 4 of 5



 1                c) Counsel for defendant believes that failure to grant the above-requested
 2         continuance would deny him the reasonable time necessary for effective
 3         preparation, taking into account the exercise of due diligence.
 4                d) The government does not object to the continuance.
 5                e) In addition to the public health concerns cited by the General Orders
 6         and declarations of judicial emergency, and presented by the evolving COVID-
 7         19 pandemic, an ends-of-justice delay is particularly apt in this case because any
 8         such trial would involve individuals and witness with high-risk factors, such as
 9         age and medical conditions, or who live with such individuals.
10                 f) Based on the above-stated findings, the ends of justice served by
11         continuing the case as requested outweigh the interest of the public and the
12         defendant in a trial within the original date prescribed by the Speedy Trial Act.
13                g) For the purpose of computing time under the Speedy Trial Act, 18
14         U.S.C. § 3161, et seq., within which trial must commence, the time period of
15         September 14, 2020 to October 5, 2020, inclusive, is deemed excludable
16         pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4] because it results
17         from a continuance granted by the Court at defendant’s request on the basis of
18         the Court’s finding that the ends of justice served by taking such action outweigh
19         the best interest of the public and the defendant in a speedy trial.
20         4. Nothing in this stipulation and order shall preclude a finding that other
21   provisions of the Speedy Trial Act dictate that additional time periods are excludable
22   from the period within which a trial must commence.
23         IT IS SO STIPULATED.
24
           Dated: September 10, 2020           MCGREGOR W. SCOTT
25
                                               United States Attorney
26
                                               /s/ VINCENZA RABENN
27
                                               VINCENZA RABENN
28                                             Assistant United States Attorney


                                                  4
      Case 2:19-cr-00195-WBS Document 26 Filed 09/11/20 Page 5 of 5



 1
     Dated: September 10, 2020     /s/ David Fischer
                                   David Fischer
 2                                 Counsel for Defendant
                                   ENRIQUE LEYBA
 3

 4

 5

 6

 7                               FINDINGS AND ORDER
 8

 9   IT IS SO FOUND AND ORDERED.
10   Dated: September 10, 2020
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                     5
